Opinion issued August 18, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00520-CV
____________

IN RE BAHRAM KHADJENOURI AND CAROL ADAIR, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          Relators, Bahram Khadjenouri and Carol Adair, have filed an application for
temporary relief and a petition for writ of mandamus complaining of the order, signed
by the trial court
 on May 2, 2005, striking their petition, which relied on their
claimed standing as grandparents and sought to intervene in a suit affecting the
parent-child relationship in which the Department of Family and Protective Services
(the Department) seeks to terminate the parental rights of Philip Hoevker to his
children, Hunter Cyrus-Khadjenouri Hoevker and Gavin Bijan-Khadjenouri Hoevker. 
          On May 27, 2005, we temporarily stayed proceedings in the trial court and
requested a response by the Department, which filed its response on June 17, 2005. 
          We deny the petition for a writ of mandamus and vacate our stay order of May
27, 2005 in trial court cause number 2004-02815J, styled In the Interest of Hunter
Cyrus-Khadjenouri Hoevker and Gavin Bijan-Cyrus-Khadjenouri Hoevker, pending
in the 313th District Court of Harris County.  Tex. R. App. P. 52.10.  We deny all
pending motions.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Alcala.